Citation Nr: 1416843	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  00-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for total left knee replacement for the period on or after March 1, 2005.

2.  Entitlement to an initial evaluation in excess of 10 percent for gastritis, periesophogeal hernia and prior history of perforated ulcer associated with status post total right knee replacement.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1969.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from April 1996, December 2004, and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board most recently remanded these matters for further development in August 2013.  The detailed procedural history of this case is provided in the Board's September 1999, August 2001, April 2006, June 2009, and August 2013 orders.

The Board also notes that there is no outstanding Board hearing request, as the Veteran has not requested a hearing for any of the above-stated issues since the August 2013 Board remand finding the remaining request at that time withdrawn.

A review of the Virtual VA electronic claims files reveals additional evidence of the Veteran's ongoing VA treatment beginning in August 2007.  The RO's most recent supplemental statement of the case in April 2013 for the gastritis claim reflects consideration of these records.

The Veteran's representative raised the issue of entitlement to service connection for a psychiatric disorder in a May 2013 written brief.  The matter was referred to the Agency of Original Jurisdiction (AOJ) in the Board's August 2013 remand.  On review, it does not appear that action has been taken to date, and the matter is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In accordance with the Board's remand instructions, the Veteran was scheduled for VA examinations in September and October 2013.  Notations in the record show that the Veteran cancelled the examinations because he wanted to withdraw his claims; however, he did not reply to an October 2013 letter from the AOJ attempting to clarify the withdrawal request.  On review, the letters notifying the Veteran of the date and time of the scheduled examinations are not of record, as argued by the Veteran's representative in a February 2014 written brief.

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a Veteran fails to report for a scheduled VA examination.  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for the VA examinations and to submit or request that VA attempt to obtain any additional treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss, tinnitus, left knee, and gastrointestinal disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.
It is noted that the record contains both VA and private treatment records.  As the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.

The AOJ should also obtain any outstanding and pertinent VA treatment records from the Erie VAMC dated from January 2013 to the present.

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected gastritis, periesophogeal hernia and prior history of perforated ulcer.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the March 2008 VA examination and private treatment records (Drs. D.H. and T.M.).

The examiner should comment on the severity of the Veteran's gastrointestinal disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should state whether the Veteran's gastritis is manifested by multiple small or large eroded or ulcerated areas and symptoms, or severe hemorrhages.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
3.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected total left knee replacement.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the May 2010 VA examination and private treatment records.

The examiner should comment on the severity of the Veteran's left knee disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should state whether the Veteran's total left knee replacement is manifested by intermediate degrees of residual weakness, pain, or limitation of motion.  The examiner should also state whether the disability is manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The presence of objective evidence of pain, excess fatigability, incoordination, or weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hearing loss and tinnitus.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the VA examinations (March 1994, July 1995, May 2010) and private treatment records (Drs. J.F. and K.S.).

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus manifested in or are otherwise related to his military service, including noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran is notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.

6.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

If the AOJ is unable to obtain a copy of the notice letter, it should request a statement from the VAMC explaining any established or regular procedures regarding the mailing of examination notification letters.

7.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence, including the evidence in both VBMS and Virtual VA.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

